181 F.2d 1012
Lela WILCOX, Appellant,v.Tighe E. WOODS, Housing Expediter, Office of the HousingExpediter, appellee.
No. 12316.
United States Court of Appeals Ninth Circuit.
May 22, 1950.Rehearing Denied June 27, 1950.

Appeal from the United States District Court for the Southern District of California, Central Division; C. E. Beaumont, Judge.
Lela Wilcox, in pro. per.
Ed Dupree, Gen. Counsel, OHE., Leon J. Libeu, Asst. Gen. Counsel, Francis X. Riley, Sp. Lit.  Atty., Washington, D.C. for appellee.
Before BIGGS, BONE, and POPE, Circuit Judges.
PER CURIAM.


1
A careful consideration of the briefs, the record and the oral argument convinces us that the learned trial judge committed no error in this proceeding which would require a reversal of the judgment below.  No new point of law is presented which should be discussed here.  See Porter v. Warner Holding Co., 328 U.S. 395, 66 S. Ct. 1086, 90 L. Ed. 1332; Woods v. Richman, 9 Cir., 174 F.2d 614, and Brooks v. Woods, 9 Cir., 181 F.2d 716.  The judgment is affirmed.